DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s application filed on 8/28/18.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 1-20, the claimed invention is directed to an abstract idea without significantly more because:
Claims 1, 11, 16 recites a method of performing a transaction between a merchant and a customer involving a customer computing device, a merchant computing device and a payment facilitator computing system wherein the method comprises: agreement upon a transaction between the customer computing device and the merchant computing device, wherein a first one of said computing devices produces a code image representing elements of the transaction; authenticating a user of a second one of said computing devices with the payment facilitator computing system using the second computing device; scanning the code image at the second computing device and providing the elements of the transaction to the payment facilitator computing system; the payment facilitator computing system initiating the transaction by using the elements of the transaction in the code image and the authentication of the user of the second computing device
Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of performing a transaction between a merchant and a customer by authenticating the customer (a certain method of organizing human activity such as commercial or legal interactions, e.g. sales activities, business relations) but for the recitation of additional claim elements. That is, other than reciting wherein a first one of said computing devices produces a code image representing elements of the transaction, scanning the code image at the second computing device and providing the elements of the transaction to the payment facilitator computing system, the payment facilitator computing system initiating the transaction by using the elements of the transaction in the code image, nothing in the claim precludes the language from being considered as performing a transaction between a merchant and a customer by authenticating the customer. For example, agreeing to a transaction, authenticating a customer, and initiating the transaction based on the authentication are necessary to perform a transaction between a merchant and a customer by authenticating the customer. 
A similar analysis can be applied to dependent claims 2, 9-10, 13-15, which further recite the abstract idea of performing a transaction between a merchant and a customer by authenticating the customer (a certain method of 
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) generally link the use of the judicial exception to a particular technological environment or field of use. For example, the steps of wherein a first one of said computing devices produces a code image representing elements of the transaction, scanning the code image at the second computing device and providing the elements of the transaction to the payment facilitator computing system, the payment facilitator computing system initiating the transaction by using the elements of the transaction in the code image, generally link the abstract idea of performing a transaction between a merchant and a customer by authenticating the customer to the technological environment of QR codes. 
A similar analysis can be applied to dependent claims 3, 17, which include additional claim elements that generally link the use of the judicial exception to a particular technological environment or field of use of digital wallet applications. Furthermore, a similar analysis can be applied to dependent claims 4-8, 12, 18-20 which include additional claim elements that generally link the use of the 
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 

	
	
	
	
	
	
	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 11, 16, the limitations “agreement upon a transaction between the customer computing device and the merchant computing device” and “the payment facilitator computing system initiating the transaction by using the elements of the transaction in the code image and the authentication of the user of the second computing device” renders the scope of the claim indefinite because they contradict each other. Agreeing to a transaction can be interpreted as initiating a transaction. This is supported by [0011] of the Specification, which appears to equate agreement upon a transaction as initiating delivery or provision of goods and services. Therefore, it is unclear how initiation of a transaction can occur twice.
By virtue of their dependence, the dependent claims are similarly rejected.
As per claims 5, 18, the limitation “wherein the code image is static, and comprises elements associated with the first computing device but not elements that are specific to the transaction” renders the scope of the claim indefinite because it directly contradicts a previous limitation. Base claim 1 limits the code image as representing elements of the transaction. It is unclear how a code image can represent elements of the transaction and also not include elements that are specific to the transaction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by United States Patent Application Publication No. 2007/0022058 to Labrou.
As per claims 1, 11, 16, Labrou teaches:
A method of performing a transaction between a merchant and a customer involving a customer computing device, a merchant computing device and a payment facilitator computing system wherein the method comprises: agreement upon a transaction between the customer computing device and the merchant computing device, wherein a first one of said computing devices produces a code image representing elements of the transaction; (Fig. 8, [0119] – [0121], [0083] – [0084], “The POS 103 generates a local message via a short-range communication 210 to the phone 104, called the T-Info that contains the transaction ID, the amount and the POS ID... The phone 104 receives the local message from the POS 103 and decodes the data.”, “Local communication is considered to be 1. Image, such as any type of barcode and scanner thereof, camera, scanner, or any combinations thereof at the POS 103 and/or the mobile POS 104. According to an aspect of the embodiments, the barcode system is capable of processing 2-Dimensional barcodes.”)
authenticating a user of a second one of said computing devices with the payment facilitator computing system using the second computing device; ([0036], “The STS 120 authenticates a mobile device 104 by an authentication parameter(s) 350 to provide an authenticable mobile POS 104. The authentication parameter(s) of the STS is secret information used for encrypting the messages to/from each user 102 mobile POS 104 and provider 106 (POS 103), which are stored in a database storage 203.”)
scanning the code image at the second computing device and providing the elements of the transaction to the payment facilitator computing system; ([0121], “The phone 104 receives the local message from the POS 103 and decodes the data… The Phone 104 generates a C-View message 402 containing a full UPTF message for the transaction. The phone sends the C-View message 402 via the cellular network 211 to the STS 120.”)
the payment facilitator computing system initiating the transaction by using the elements of the transaction in the code image and the authentication of the user of the second computing device. ([0122], “The STS 120 receives the messages 402, 404 from the merchant 103 and the client 104. The STS 120 decodes the messages and verifies the identity of the parties. The STS 120 authorizes the transaction.”)
Regarding claim 11, Labrou
wherein the payment facilitator computing system is adapted to manage user identities for customers and obtain customer authentication; ([0036], “The STS 120 authenticates a mobile device 104 by an authentication parameter(s) 350 to provide an authenticable mobile POS 104. The authentication parameter(s) of the STS is secret information used for encrypting the messages to/from each user 102 mobile POS 104 and provider 106 (POS 103), which are stored in a database storage 203.”)
As per claim 2, Labrou teaches:
wherein the first computing device is the merchant computing device and the second computing device is the customer computing device. (Fig. 8, [0119] – [0121], “The POS 103 generates a local message via a short-range communication 210 to the phone 104, called the T-Info that contains the transaction ID, the amount and the POS ID... The phone 104 receives the local message from the POS 103 and decodes the data.”)
As per claims 3, 17, Labrou teaches:
wherein the customer computing device comprises a digital wallet application, and wherein payment is initiated using transaction card details provided by the digital wallet application. ([0035], [0145], “A UPTF based mobile device POS authenticable transaction system architecture comprises a user 102 operating a UPTF device (also referred to as Universal Pervasive Transaction Device--UPTD), such as a mobile phone 104 loaded with a mobile point of sale (POS) application 109.”, “The mobile user selects an account from the cache of accounts known to the mobile POS application 109.”)
As per claim 12, Labrou teaches:
wherein the payment facilitator computing system is adapted to receive transaction details comprising elements provided by the merchant to the customer as a coded image; ([0121], “The phone 104 receives the local message from the POS 103 and decodes the data… The Phone 104 generates a C-View message 402 containing a full UPTF message for the transaction. The phone sends the C-View message 402 via the cellular network 211 to the STS 120.”)
As per claim 13, Labrou teaches:
wherein the payment facilitator computing system provides a user interface for inclusion in third party systems to allow users of third party applications to be directed to the payment facilitator computing system for performance of a transaction; ([0035], “A UPTF based mobile device POS authenticable transaction system architecture comprises a user 102 operating a UPTF device (also referred to as Universal Pervasive Transaction Device--UPTD), such as a mobile phone 104 loaded with a mobile point of sale (POS) application 109.”)
As per claim 14, Labrou
wherein the payment facilitator computing system is adapted to receive notification of the success of the transaction, and in turn to provide notification to the customer and the merchant, or an agent of the merchant; ([0122], “The STS sends receipt messages to the merchant 103 using its preferred connection 220 and to the customer 104 over the cellular network 211.”)
As per claim 15, Labrou teaches:
wherein notification of success is provided to a computing device of the agent of the merchant, wherein the agent of the merchant directly provides the goods or services to the customer; ([0012], [0122], “The STS sends receipt messages to the merchant 103 using its preferred connection 220 and to the customer 104 over the cellular network 211.”)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0022058 to Labrou in view of United States Patent Application Publication No. 2013/0238455 to Laracey.
As per claim 4, Labrou does not explicitly teach, but Laracey teaches:
wherein the code image is a QR code; ([0175], “A mobile device 802 is shown which has a display 836 showing an image of a checkout token (represented as a dynamic two dimensional bar code image or "QR code" 837.”)
One of ordinary skill in the art would have recognized the substitution of a known prior art element of Laracey for another known prior art element of Labrou would have yielded predicable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of a QR code in the secondary reference for the code image in the primary reference. It would have been recognized by one of ordinary skill in the art that the results of the substitution would have been predictable because a QR code functions effectively the same as a barcode and does not change Labrou.
As per claims 5, 18, Labrou does not explicitly teach, but Laracey teaches:
wherein the code image is static, and comprises elements associated with the first computing device but not elements that are specific to the transaction; ([0037], “The checkout token is a static identifier associated with an individual checkout location (e.g., such as a specific point of sale terminal or location, or with a small business person such as a plumber or electrician who has no specific checkout location, or with an individual).”)
One of ordinary skill in the art would have recognized the substitution of a known prior art element of Laracey for another known prior art element of Labrou would have yielded predicable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of a static code image in the secondary reference for the code image in the primary reference. It would have been recognized by one of ordinary skill in the art that the results of the substitution would have been predictable because a static code image functions effectively the same as a generic code image and does not change the functionality of Labrou.
As per claims 6, 19, Labrou does not explicitly teach, but Laracey teaches:
wherein the code image is dynamic, and comprises not only elements associated with the first computing device but also elements that are specific to ([0037], “The checkout token is dynamically generated for each transaction.”)
One of ordinary skill in the art would have recognized the substitution of a known prior art element of Laracey for another known prior art element of Labrou would have yielded predicable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of a dynamic code image in the secondary reference for the code image in the primary reference. It would have been recognized by one of ordinary skill in the art that the results of the substitution would have been predictable because a dynamic code image functions effectively the same as a generic code image and does not change the functionality of Labrou.


Claims 7-10, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0022058 to Labrou in view of United States Patent Application Publication No. 2009/0240598 to Kargman.
As per claim 7, Labrou does not explicitly teach, but Kargman teaches:
wherein agreement upon the transaction takes place before provision of goods or services to the customer, and scanning the code image and initiating the transaction take place after provision of goods or services to the customer; ([0026], “The delivery person delivers at 64 the food items to the customer 50 and presents at 66 a visual display of the graphical code for payment to the customer. The customer 50 images the payment code on the delivery person's phone 62 using the customer's mobile phone 52 and instructs the customer's phone 52 to send at 68 the payment 68.”)
One of ordinary skill in the art would have recognized that applying the known technique of Kargman to the known invention of Labrou would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention of Labrou to agree upon the transaction takes place before provision of goods or services to the customer and scan the code image and initiate the transaction after provision of goods or services to the customer results in an improved invention because 
As per claim 8, Kargman teaches:
wherein the code image is provided to a delivery agent for scanning by the customer, and wherein the customer and the delivery agent are notified on success of the transaction. ([0026], “The delivery person delivers at 64 the food items to the customer 50 and presents at 66 a visual display of the graphical code for payment to the customer. The customer 50 images the payment code on the delivery person's phone 62 using the customer's mobile phone 52 and instructs the customer's phone 52 to send at 68 the payment 68.”)
As per claim 9, Kargman teaches:
wherein the transaction comprises payment for goods delivered by the merchant to the customer; ([0018], “This transaction can take place at the door of the user's home during a delivery of goods, for example, or anywhere when payment for services is requested.”)
As per claim 10, Kargman teaches:
wherein the transaction comprises payment for services delivered by the delivery agent to the customer; ([0018], “This transaction can take place at the door of the user's home during a delivery of goods, for example, or anywhere when payment for services is requested.”)
As per claim 20, Labrou teaches:
wherein the customer computing device receives notification on success of the transaction; ([0122], “The STS sends receipt messages to the merchant 103 using its preferred connection 220 and to the customer 104 over the cellular network 211.”)
Labrou does not explicitly teach, but Kargman teaches:
wherein agreement upon the transaction takes place before provision of goods or services to the customer, and scanning the code image and initiating the transaction take place after provision of goods or services to the customer, whereby the code image to provided to a delivery agent for scanning by the customer computing device; ([0026], “The delivery person delivers at 64 the food items to the customer 50 and presents at 66 a visual display of the graphical code for payment to the customer. The customer 50 images the payment code on the delivery person's phone 62 using the customer's mobile phone 52 and instructs the customer's phone 52 to send at 68 the payment 68.”)
One of ordinary skill in the art would have recognized that applying the known technique of Kargman to the known invention of Labrou would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction processing features into a similar invention. Further, it Labrou to agree upon the transaction takes place before provision of goods or services to the customer and scan the code image and initiate the transaction after provision of goods or services to the customer results in an improved invention because applying said technique ensures that the goods or services are properly received by the customer before payment, thus ensuring quality delivery of goods or services from the merchant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20140236767 to Duggal teaches identifying and purchasing transactions via the use of mobile applications and digital images. The invention includes receiving a digital image of a matrix code. A user identifier associated with the digital image is received. The matrix code is identifying from the digital image. The matrix code can represent a good or a service, a price of the good or the service and/or a merchant identifier selling the good or the service. A fund is caused to be transferred from a user's account to a merchant's account. Optionally, the digital image of the matrix code can be captured by a digital camera in a mobile device of the user. The mobile device can include a user-side application that communicated the digital image and the user identifier. The fund can be obtained with a user's credit card number stored in a database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY HUANG/Primary Examiner, Art Unit 3685